DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 06/29/2020 claims 1-15 are pending in the present application, claims 1, 11 are written in independent form. The present Application claims Foreign Priority to KR10-2018-0005249 with a filing date of 01/15/2018, wherein a copy of the priority document was received on 06/29/2020. The present Application is a 371 of PCT/KR2019/000242.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1, claim 1 sets forth ‘a first plate that is oriented in a first direction, a second plate that is oriented in a second direction opposite to the first direction’ the claim language is unclear. When looking at the orientation of the first place and the second place in three dimensions using the term opposite does not particularly point out or define an orientation of the two plates such that one of ordinary skill in the art would be able to ascertain which orientation with respect to ‘opposite’ they claim protects and which it does not. Claims 2-10 depend on claim 1 and do not correct the issue, therefore the claims are similarly rejected based on dependence on claim 1. For purposes of Examination the Examiner will use Figs. 2-3 and para. 57 of the Applicant Specification as the interpretation of the claims.  Claim 6 sets forth the acronym VCC without defining the term in the claims. There are many interpretations for VCC therefore inclusion of the term is indefinite.


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20170068276 to Wagman et al (hereinafter d1) in view of United States Patent Application Publication US-20170093087 to Esmaeili et al (hereinafter d2).
Regarding claim 1, as to the limitation “An electronic device comprising: a housing including a first plate that is oriented in a first direction, a second plate that is oriented in a second direction opposite to the first direction, and a side member that surrounds a space between the first and second plates”  d1 discloses and electronic device (see d1 Fig. 2) wherein the device includes at least an enclosure (see element 202) (i.e. housing) which  forms a cavity (i.e. a space on the interior of the enclosure) (see Fig. 2 para. 0051) and a surrounding exterior surface of a device enclosure (i.e. side member) (see Fig. 3 para. 0057);
as to the limitation “a printed circuit board disposed in the space of the housing” d1 discloses a flexible circuit board (i.e. printed circuit board) located in the cavity of the electronic device cavity (see d1 Fig. 4 element 420, para. 0059);
as to the limitation “a contact structure formed by being processed to face at least one surface of the printed circuit board from the side member of the housing, wherein the contact structure being is configured to provide a contact point with an external electronic device” d1 discloses contact structure (see d1 Fig. 3 element 300; Fig. 19 element 1912) including a contact (see element 1912) located in an opening in device enclosure (see element 310) including a plastic insulator (element 1920) located between contact (element 1912) and device enclosure (element 310) and the exterior surface of contact structure (element 1900) can be an essentially continuous, smooth (to a user's touch) and curved surface across the enclosure, insulating ring and contact wherein a flexible circuit board (element 1920) can connect to contact (element 1912) at rear portion (element 1914) (see d1 para. 0088);
as to the limitation “a contact point structure disposed between the contact structure and the printed circuit board, wherein the contact structure includes: at least one contact portion which is at least partially exposed to an external space and is made of a same material as the side member” d1 discloses a contact point structure (see d1 Fig. 2 element 211; Fig. 3 element 300) which is disposed between the contact structure and the flexible circuit board including a contact portion (see d1 Fig. 3 elements 312 and para. 0057); which is exposed to external space (see d1 Fig. 3 showing external exposure), wherein a material that a device element is made of is a broad term encompassing a type of material such as metal or glass, wherein d1 discloses types of materials for both contacts and housing including metal (see d1 para. 0057, and para. 0066);
as to the limitation “an insulating portion disposed around the at least one contact portion so as to space the contact portion and the side member apart from each other” d1 discloses and insulating portion which spaces a contact from a side member (see d1 Fig. 3 element 320; para. 0057)
as to the limitation “a first plate that is oriented in a first direction, a second plate that is oriented in a second direction opposite to the first direction” d1 discloses Fig. 1 above, but d1 does not appear to explicitly disclose a first plate that is oriented in a first direction, a second plate that is oriented in a second direction opposite to the first direction, attention is directed to d2 which, in a similar field of electronic devices, discloses an electronic device with comprises at least a first and second surface (i.e. plates) which are oriented such that the plates oppose on another with a band of material connecting (see d1 Fig. 1 para. 0037).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding electronic devices to incorporate the details of a first plate that is oriented in a first direction, a second plate that is oriented in a second direction opposite to the first direction as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improve the functionality of a portable electronic device, augment the functionality of host electronic devices, providing a device with more robust and/or protected charging contacts (see d2 para. 0003).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to achieve the predictable result of providing a device with more robust and/or protected charging contacts, wherein both techniques were known  and used as of the effective filing date (as shown by d2), and the combination would yield a predictable result (without a change in function thereof) with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 2, as to the limitation “The electronic device of claim 1, wherein the at least one contact portion is formed through cutting of at least a portion of the side member and is made of a same metal material as the side member” d1 in view of d2 discloses the device of claim 1 as set forth above, d1 in view of d2 also discloses a contact portion cut through device enclosure (element 310) and the exterior surface of contact structure (element 1900) can be an essentially continuous, smooth (to a user's touch) and curved surface across the enclosure, insulating ring and contact wherein a flexible circuit board (element 1920) can connect to contact (element 1912) at rear portion (element 1914) (see d1 para. 0082, 0088) wherein a material that a device element is made of is a broad term encompassing a type of material such as metal or glass, wherein d1 discloses types of materials for both contacts and housing including metal (see d1 para. 0057, and para. 0066).
Regarding claim 3, as to the limitation “The electronic device of claim 2, wherein the insulating portion is formed in at least a portion of the side member through insert injection molding and the cutting, and is made of a material different from a material of the contact portion” d1 in view of d2 discloses claim 2 as set forth above, d1 in view of d2 also discloses an insulating element which is formed in the device enclosure (element 310) and the exterior surface of contact structure (element 1900) (see d1 para. 0088-0090) via injection (see d1 para. 0087) using a different material such as plastic (see d1 para. 0112).
Regarding claim 6, as to the limitation “The electronic device of claim 3, further comprising: at least one magnet disposed at least one end of the contact structure to be spaced apart from the contact portion and configured to provide an adhesive force with an external electronic device, wherein a plurality of contact portions are provided and form an arrangement in which the contact portions are spaced apart from each other at predetermined intervals along a longitudinal direction of the electronic device, and wherein the plurality of contact portions include a first contact portion including a VCC line, a second contact portion including a data line, a third contact portion including a sensing line, and/or a fourth contact portion forming ground” d1 in view of d2 disclose claim 3 as set forth above, d1 in view of d2 also disclose magnets as an element of the contact structure but spaced apart with adhesive force with an external element (see d1 Fig. 2 para. 0081), including a plurality of contact portions spaced apart in a direction (see d1 Figs. 2-3) wherein the contacts include at least a VCC line, a second contact portion including a data line, a third contact portion including a sensing line, and/or a fourth contact portion forming ground (see d2 para. 0040);
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding electronic devices to incorporate the details of contacts include at least a VCC line, a second contact portion including a data line, a third contact portion including a sensing line, and/or a fourth contact portion forming ground as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improve the functionality of a portable electronic device, augment the functionality of host electronic devices, providing a device with more robust and/or protected charging contacts (see d2 para. 0003).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to achieve the predictable result of providing a device with more robust and/or protected charging contacts, wherein both techniques were known  and used as of the effective filing date (as shown by d2), and the combination would yield a predictable result (without a change in function thereof) with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 11, as to the limitation “An electronic device comprising: a housing including a front plate, a rear plate facing a direction opposite a direction faced by the front plate, and a side member surrounding a space between the front plate and the rear plate, wherein the side member is integrally formed with the rear plate or is disposed to be in contact with the rear plate”  d1 discloses and electronic device (see d1 Fig. 2) wherein the device includes at least an enclosure (see element 202) (i.e. housing) which  forms a cavity (i.e. a space on the interior of the enclosure) (see Fig. 2 para. 0051) and a surrounding exterior surface of a device enclosure (i.e. side member) (see Fig. 3 para. 0057);
as to the limitation “a printed circuit board positioned inside the space” and “an electronic component mounted on the printed circuit board; and at least one conductive path disposed between the electronic component and the conductive pins” d1 discloses a flexible circuit board (i.e. printed circuit board) located in the cavity of the electronic device cavity (see d1 Fig. 4 element 420, para. 0059);
as to the limitation “a plurality of through holes formed so as to be aligned along one portion of the side member” d1 discloses contact structure (see d1 Fig. 3 element 300; Fig. 19 element 1912) including a contact (see element 1912) located in an opening in device enclosure (see element 310) including a plastic insulator (element 1920) located between contact (element 1912) and device enclosure (element 310) and the exterior surface of contact structure (element 1900) can be an essentially continuous, smooth (to a user's touch) and curved surface across the enclosure, insulating ring and contact wherein a flexible circuit board (element 1920) can connect to contact (element 1912) at rear portion (element 1914) (see d1 para. 0088);
as to the limitation “is formed of a first conductive material” “an electrical connector including a plurality of conductive pins, each of which is at least partially disposed in one of the through holes and is formed of the first conductive material, and a plurality of insulating structures at least partially inserted into the through holes in order to electrically insulate the conductive pins from the side member” d1 discloses a contact point structure (see d1 Fig. 2 element 211; Fig. 3 element 300) which is disposed between the contact structure and the flexible circuit board including a contact portion (see d1 Fig. 3 elements 312 and para. 0057); which is exposed to external space (see d1 Fig. 3 showing external exposure), wherein a material that a device element is made of is a broad term encompassing a type of material such as metal or glass, wherein d1 discloses types of materials for both contacts and housing including metal (see d1 para. 0057, and para. 0066); d1 discloses and insulating portion which spaces a contact from a side member (see d1 Fig. 3 element 320; para. 0057)
as to the limitation “a housing including a front plate, a rear plate facing a direction opposite a direction faced by the front plate” d1 discloses Fig. 1 above, but d1 does not appear to explicitly disclose a first plate that is oriented in a first direction, a second plate that is oriented in a second direction opposite to the first direction, attention is directed to d2 which, in a similar field of electronic devices, discloses an electronic device with comprises at least a first and second surface (i.e. plates) which are oriented such that the plates oppose on another with a band of material connecting (see d1 Fig. 1 para. 0037).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding electronic devices to incorporate the details of a first plate that is oriented in a first direction, a second plate that is oriented in a second direction opposite to the first direction as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improve the functionality of a portable electronic device, augment the functionality of host electronic devices, providing a device with more robust and/or protected charging contacts (see d2 para. 0003).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to achieve the predictable result of providing a device with more robust and/or protected charging contacts, wherein both techniques were known  and used as of the effective filing date (as shown by d2), and the combination would yield a predictable result (without a change in function thereof) with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 14, as to the limitation “The electronic device of claim 11, further comprising: at least one magnetic element within the side member adjacent to the one portion of the side member, wherein the conductive path includes a flexible conductive member configured to come into contact with the printed circuit board” d1 in view of d2 discloses claim 11 as set forth above. D1 in view of d2 also discloses disclose magnets as an element of the contact structure but spaced apart with adhesive force with an external element (see d1 Fig. 2 para. 0081), including a plurality of contact portions spaced apart in a direction (see d1 Figs. 2-3) wherein the conductive path includes a flexible conductive member configured to come into contact with the printed circuit board (see d1 Fig. 4 element 420, para. 0059).
Regarding claim 15, as to the limitation “The electronic device of claim 11, further comprising: an application processor positioned within the space, and operably connected to a middle plate oriented in a direction parallel to the printed circuit board and the conductive pins, wherein the middle plate is formed of the first conductive material, and is structurally connected to the conductive pins” d1 in view of d2 discloses claim 11 as set forth above, d1 in view of d2 also disclose an application processor positioned within the space, and operably connected to a middle plate oriented in a direction parallel to the printed circuit board and the conductive pins, wherein the middle plate is formed of the first conductive material, and is structurally connected to the conductive pins (see d1 para. 0011, 0051).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over d1 in view of d2 in view of  United States Patent Application Publication US-20170093070 to Tryon et al (hereinafter d3).
Regarding claim 12, as to the limitation “The electronic device of claim 11, wherein the first conductive material includes aluminum, and wherein the side member includes an outer surface exposed to an outside of the electronic device and an anodized layer on the outer surface”  d1 in view of d2 discloses the method of claim 11 as set forth above; d1 in view of d2 does not appear to explicitly disclose wherein the first conductive material includes aluminum, and wherein the side member includes an outer surface exposed to an outside of the electronic device and an anodized layer on the outer surface, attention is directed to d3 which, in a similar field of wireless communication, discloses wherein the first conductive material includes aluminum, and wherein the side member includes an outer surface exposed to an outside of the electronic device and an anodized layer on the outer surface (see d3 para. 0031-0032, 0036, 0053-0055).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication to incorporate the details of wherein the first conductive material includes aluminum, and wherein the side member includes an outer surface exposed to an outside of the electronic device and an anodized layer on the outer surface as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1, d2 and d3 to achieve any of a plurality of advantages disclosed throughout d3 including at least any one of: provides a contrast to the continuous housing in both color and texture. Such a break in color and texture can reduce aesthetic appeal (see d3 para. 0003).  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 in view of d2  to achieve the predictable result of providing a contrast to the continuous housing in both color and texture. Such a break in color and texture can reduce aesthetic appeal (as shown by d3), and the combination would yield a predictable result (without a change in function thereof) with no undue experimentation. It is also noted that many of the noted sections of d3 are equally applicable to meet many of the limitations set forth above as met by d1 and/or d2, therefore the teaching of d3 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually.
Regarding claim 13, as to the limitation “The electronic device of claim 12, wherein the conductive pins include outer surfaces exposed to the outside of the electronic device without an anodized layer”  d1 in view of d2 discloses the method of claim 12 as set forth above; d1 in view of d2 does not appear to explicitly disclose wherein the conductive pins include outer surfaces exposed to the outside of the electronic device without an anodized layer, attention is directed to d3 which, in a similar field of wireless communication, discloses wherein the conductive pins include outer surfaces exposed to the outside of the electronic device without an anodized layer (see d3 para. 0031-0032, 0036, 0053-0055).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication to incorporate the details of wherein the conductive pins include outer surfaces exposed to the outside of the electronic device without an anodized layer as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1, d2 and d3 to achieve any of a plurality of advantages disclosed throughout d3 including at least any one of: provides a contrast to the continuous housing in both color and texture. Such a break in color and texture can reduce aesthetic appeal (see d3 para. 0003).  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 in view of d2  to achieve the predictable result of providing a contrast to the continuous housing in both color and texture. Such a break in color and texture can reduce aesthetic appeal (as shown by d3), and the combination would yield a predictable result (without a change in function thereof) with no undue experimentation. It is also noted that many of the noted sections of d3 are equally applicable to meet many of the limitations set forth above as met by d1 and/or d2, therefore the teaching of d3 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually.
Allowable Subject Matter







Claims 4-5, 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140273546 to Harmon et al discloses a female electrical receptacle 106 includes a female housing portion 142 that removably receives the male housing portion 700. The female housing portion 142 may include one or more electrically insulating materials, such as polymers and the like. The female housing portion 142 may be coupled to the device housing 110, or the female housing portion 142 may be integrally formed with the device housing 110. The female housing portion 142 also carries components that facilitate connection to the male electrical connector 104.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643